Title: Joseph C. Cabell to Thomas Jefferson, 30 March 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Edgewood.
30th march. 1817.
          
          I have had a good hunt for among my papers for Main’s recipe for the preparation of Haws: and at length, after almost despairing, have found it in the midst of a small volume of extracts from Brown’s Rural Affairs. I now send it to you, agreeably to your desire.   I am, dear sir, very respectfully & truly yours
          
            Joseph C. Cabell
          
        